DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
2.	Claims 1-4, 6-19, 21 and 22 are pending; claims 1, 8 and 14 are independent. Claim 5 and 20 have been cancelled.
Response to Arguments
3.	Applicant's arguments filed 08/23/2022 have been fully considered but they are not persuasive.
In response to applicant’s arguments that Kim in view of Lee  and in view of Chen does not teach “receive additional signaling via the touchscreen that an additional portion of the touchscreen in the unilluminated portion includes additional movement, has experienced addition user interaction within a threshold period of time, and is to be illuminated”, as recited in the independent claims 1, 8 and 14.
However, the examiner respectfully disagrees, Chen clearly taught in  fig. 5 and Paras 0044-0051, wherein an area resize input may only trigger a resize of an illumination area if received after a power save input and during a time period for a user to perform an additional input. For example, a user may cause a power save input and without one minute to cause an area resize input which may cause a resize of an illumination area on the display 110, for example, a user may move two fingers closer or further apart from one another to increase or decrease a size of an illumination area. In fig. 5, step 511 and Para 0050, in the step 511 may involve enabling a portion of the second illumination area not included in the first illumination area. For example, when the first illumination area is smaller than the second illumination area, the step 511 may be performed. The step 512 may involve displaying one or more images in a second illumination area. One or more images in a second illumination area may be in a same position, rearranged, or hidden. For example, an application icon previously visible in a first illumination area may not be visible in second illumination area. In another example, an application icon may be moved to a new location on the display 110 or in relation to one or more other application icons.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Objections
4.	Claims 6 and 18 are objected to because of the following informalities:  
Claim 6, recited [a another], line 4, should be changed to “another”;
Claim 18, recited [the another], line 5, should be changed to “the other”;
Appropriate correction is required.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-4, 6-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2011/0014955), in view of Lee (US 2014/0176600), and further in view of Chen (US 2017/0278484), provided by applicant’s IDS.
Regarding claim 1, Kim teaches a method (Para 0130, a controlling method of a mobile terminal), comprising:
receiving first signaling via a touchscreen that indicates a portion of the touchscreen in a first physical location of the touchscreen to be illuminated (fig. 4b and Para 0134, wherein it is able to cause a visual effect according to a touched point or a trace of a touch in a manner that LEDs located right below a portion of the touchscreen 151, to which the touch is applied, are controlled to be brighter than others around the corresponding LEDs);
identifying a light emitting source for each pixel bounded by the portion of the touchscreen indicated by the signaling (Para 0136, wherein it is able to dim down or turn off LED located right below a point touched with such a pointer as a finger, a stylus pen and the like. This is because the touched point is blocked by the pointer itself. In doing so, the controller 180 controls LEDs around the other LEDs located right below the touched point to get brighter than their surroundings);
receiving a request to illuminate the portion to a particular illumination level of a
plurality of illuminations levels on a sliding scale (figs 4b/c and Paras 0134, 0138, wherein when a plurality of shortcut icons are displayed on the display unit 151, it is able to adjust brightness of an LED located at a position corresponding to each of a plurality of the shortcut icons in order of a decreasing preference);
providing power to each identified light emitting source within the portion to reach the particular illumination level (figs 4b/c and Paras 0134, 0138, wherein it is able to cause a visual effect according to a touched point or a trace of a touch in a manner that LEDs located right below a portion of the touchscreen 151, to which the touch is applied, are controlled to be brighter than others around the corresponding LEDs); 
removing power from or refraining from providing power to light emitting sources outside the portion in a second physical location of the touchscreen (Para 0135, wherein in order to obtain a bigger brightness difference, the controller 180 enables LEDs corresponding to one portion except a touch-applied portion to be further dimmed down or turned off);
Kim does not expressly disclose receiving second signaling via the touchscreen including touch input to move first data from outside the portion to inside the portion and second data from inside the portion to outside the portion; displaying the first data inside the portion such that the first data moved inside the portion is illuminated and displaying the second data outside the portion such that the second data moved outside the portion is not illuminated.
However, Lee disclosed in figs 6D to 6H and Paras 0129-0133, wherein the text object images are moved in response to the drag gesture, for example, as illustrated in FIG. 6E, if a drag gesture is input by a touch on the display unit, the electronic device 501 may control a text object image (Nth image) 651 to be moved in the direction of the drag gesture 641 by a moving distance 642 while controlling a text object image ((N-1)th image) arranged before the text object image (Nth image) 651 or a text object image ((N+1)th image) 652 arranged after the text object image (Nth image) 651 to be moved along with the text object image (Nth image) 651 in the direction of the drag gesture 641 by the moving distance 642 and displayed. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified a method of Kim by incorporated the teaching of Lee to display a text of a printed material with a new magnification different than an original magnification based on user input on the touch-screen without moving the electronic device in order to assist readers, including the elderly or disabled with poor vision, to enjoy quicker and more stable reading (Para 0010, Lee).
Kim in view of Lee does not expressly disclose receiving third signaling via the touchscreen that indicates a different portion of the touchscreen in a third physical location of the touchscreen includes additional movement, has experienced additional user interaction within a threshold period of time, and is to be illuminated.
However, Chen discloses “receiving third signaling via the touchscreen that indicates a different portion of the touchscreen in a third physical location of the touchscreen includes additional movement, has experienced additional user interaction within a threshold period of time, and is to be illuminated”, see fig. 5 and Paras 0044-0051.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified a method of Kim in view of Lee by incorporated the teaching of Chen to include an additional touch input to resize the illumination area in order to reduce the energy consumption (Para 0003, Chen).
Regarding claim 2, Kim teaches the method of claim 1, wherein receiving the first signaling comprises receiving a request to illuminate a pre-defined portion of the touchscreen (fig. 4b and Para 0134, wherein it is able to cause a visual effect according to a touched point or a trace of a touch in a manner that LEDs located right below a portion of the touchscreen 151, to which the touch is applied, are controlled to be brighter than others around the corresponding LEDs).
Regarding claim 3, Kim teaches the method of claim 1, wherein the touchscreen is a display of a computing device and receiving the first signaling comprises receiving a request to illuminate a pre- defined portion of the display of the computing device (fig. 4b and Para 0134, wherein it is able to cause a visual effect according to a touched point or a trace of a touch in a manner that LEDs located right below a portion of the touchscreen 151 of a mobile terminal 100, to which the touch is applied, are controlled to be brighter than others around the corresponding LEDs).
Regarding claim 4, Kim teaches the method of claim 2, wherein the touchscreen is a display of a mobile device and receiving the request comprises receiving a request to illuminate a pre- defined portion of the touchscreen display device (fig. 4b and Para 0134, wherein it is able to cause a visual effect according to a touched point or a trace of a touch in a manner that LEDs located right below a portion of the touchscreen 151 of a mobile terminal 100, to which the touch is applied, are controlled to be brighter than others around the corresponding LEDs).
Regarding claim 6, Kim teaches the method of claim 1, wherein receiving the first signaling comprises receiving a request to illuminate a particular shape drawn on the touchscreen (fig. 4b and Para 0134, wherein it is able to cause a visual effect according to a touched point or a trace of a touch in a manner that LEDs located right below a portion of the touchscreen 151 of a mobile terminal 100, to which the touch is applied, are controlled to be brighter than others around the corresponding LEDs), and
Kim in view of Lee  and in view of Chen detaches wherein the method further comprises receiving fourth signaling via the touchscreen that indicates a another different portion of the touchscreen in a fourth physical location located outside the portion of the touchscreen to be illuminated based on a custom pattern received via the touchscreen (fig. 5, steps 504, 511 and Paras 0047-0050, Chen).
Regarding claim 7, Kim teaches the method of claim 1, wherein receiving the first signaling comprises: receiving a request to illuminate a plurality of portions of the touchscreen; providing power to each identified light emitting source within each one of the plurality of portions; and removing power from or refraining from providing power to light emitting sources each of the plurality of portions the region (figs 5a/b and Paras 141, 0143, wherein the controller 180 controls the LED 801 corresponding to the indicator 810, the LED 802 corresponding to the information on the phone icon and the call correspondent party 820 and the LED 803 corresponding to the menu 830 to get bright.  The rest of the LEDs are dimmed down or turned off, whereby information necessary for a user can be clearly displayed on the display 151.


Regarding claim 8, Kim teaches an apparatus (figs. 1, 4, a mobile terminal 100) comprising:
a display (figs. 1, 4, a display 151);
a memory device (fig. 1, a memory 160); and
a controller (fig. 1, controller 180) coupled to the memory (160) device configured to:
determine an active portion of the display in a first physical location of the display illuminate, responsive to the determination, the active portion of the display while an inactive portion in a second physical location of the display remains unilluminated (fig. 4b and Paras 0133-0135, wherein it is able to cause a visual effect according to a touched point or a trace of a touch in a manner that LEDs located right below a portion of the touchscreen 151, to which the touch is applied, are controlled to be brighter than others around the corresponding LEDs. In order to obtain a bigger brightness difference, the controller 180 enables LEDs corresponding to one portion except a touch-applied portion to be further dimmed down or turned off);
wherein the active portion is illuminated to a particular illumination level based on a received request, wherein the received request is one of a high, medium, or low particular illumination level (figs 4b/c and Paras 0134, 0138, wherein when a plurality of shortcut icons are displayed on the display unit 151, it is able to adjust brightness of an LED located at a position corresponding to each of a plurality of the shortcut icons in order of a decreasing preference);
Kim does not expressly disclose receive first signaling via the display to move first data from the inactive portion to the active portion and second data from the active portion to the inactive portion; display the first data inside the active portion such that the first data moved into the active portion is illuminated; and display the second data in the inactive portion such that the second data moved to the inactive portion is not illuminated.
However, Lee disclosed in figs 6D to 6H and Paras 0129-0133, wherein the text object images are moved in response to the drag gesture, for example, as illustrated in FIG. 6E, if a drag gesture is input by a touch on the display unit, the electronic device 501 may control a text object image (Nth image) 651 to be moved in the direction of the drag gesture 641 by a moving distance 642 while controlling a text object image ((N-1)th image) arranged before the text object image (Nth image) 651 or a text object image ((N+1)th image) 652 arranged after the text object image (Nth image) 651 to be moved along with the text object image (Nth image) 651 in the direction of the drag gesture 641 by the moving distance 642 and displayed. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified a method of Kim by incorporated the teaching of Lee to display a text of a printed material with a new magnification different than an original magnification based on user input on the touch-screen without moving the electronic device in order to assist readers, including the elderly or disabled with poor vision, to enjoy quicker and more stable reading (Para 0010, Lee); and 
Kim in view of Lee does not expressly disclose receive second signaling via the display that indicates a different portion of the display in a third physical location of the display includes additional movement, has experienced additional user interaction within a threshold time period, and is to be illuminated.
However, Chen discloses “receive second signaling via the display that indicates a different portion of the display in a third physical location of the display includes additional movement, has experienced additional user interaction within a threshold time period, and is to be illuminated”, see fig. 5 and Paras 0044-0051.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified an apparatus of Kim in view of Lee by incorporated the teaching of Chen to include an additional touch input to resize the illumination area in order to reduce the energy consumption (Para 0003, Chen).
Regarding claim 9, Kim teaches the apparatus of claim 8, wherein the apparatus is a mobile device (figs. 1, 4, a mobile terminal 100), and the display is a touchscreen display (Para 0068, wherein the display 151 is a touchscreen).
Regarding claim 10, Kim teaches the apparatus of claim 8, further comprising the controller configured to determine the active portion of the display based on an application running on the apparatus (figs 5a/b and Paras 0140-0141, wherein the controller 180 controls the LED 802 corresponding to the information on the phone icon and the call correspondent party 820, indicating an activated call status according to a use of a call function and a call correspondent party is displayed in the middle part of the display 151).
Regarding claim 11, Kim teaches the apparatus of claim 8, further comprising the controller configured to determine the active portion of the display based on data context in the active portion (Para 0143, wherein when a short text message or an email is checked, it is able to locally control the light emission of the LED to enable a touched row to be seen bright.  In case of reading an e-book, it is able to control the light emission of the LED in a manner that a touched paragraph is seen brighter than other paragraphs).
Regarding claim 12, Kim teaches the apparatus of claim 8, wherein the display is a touchscreen display, and the controller is configured to determine the active portion based on a location of a touch input on the touchscreen display (fig. 4b and Para 0134, wherein it is able to cause a visual effect according to a touched point or a trace of a touch in a manner that LEDs located right below a portion of the touchscreen 151 of a mobile terminal 100, to which the touch is applied, are controlled to be brighter than others around the corresponding LEDs).
Regarding claim 13, Kim teaches the apparatus of claim 8, wherein the display is a touchscreen display, and the controller is configured to determine the active portion of the touchscreen display responsive to a request received via a touch input to illuminate active portions of the touchscreen display (fig. 4b and Para 0134, wherein it is able to cause a visual effect according to a touched point or a trace of a touch in a manner that LEDs located right below a portion of the touchscreen 151 of a mobile terminal 100, to which the touch is applied, are controlled to be brighter than others around the corresponding LEDs).
Regarding claim 14, Kim teaches a non-transitory machine-readable medium (Paras 0092 and 0187) comprising a processing resource (fig. 1, controller 180) in communication with a memory resource (fig. 1, a memory 160) having instructions executable to: 
receive a touch request via a touchscreen display of a mobile device to illuminate a portion of the touchscreen display in a first physical location of the touchscreen display (fig. 4b and Para 0134, wherein it is able to cause a visual effect according to a touched point or a trace of a touch in a manner that LEDs located right below a portion of the touchscreen 151, to which the touch is applied, are controlled to be brighter than others around the corresponding LEDs);
receive a request to illuminate the portion to a particular illumination level, wherein the received request is one of a high, medium, or low particular illumination level (figs 4b/c and Paras 0134, 0138, wherein when a plurality of shortcut icons are displayed on the display unit 151, it is able to adjust brightness of an LED located at a position corresponding to each of a plurality of the shortcut icons in order of a decreasing preference);
illuminate the portion of the touchscreen display to the particular illumination level while a remaining portion of the touchscreen display in a second physical location of the touchscreen display remains unilluminated (Para 0135, wherein in order to obtain a bigger brightness difference, the controller 180 enables LEDs corresponding to one portion except a touch-applied portion to be further dimmed down or turned off).
Kim does not expressly receive signaling via the touchscreen display to move a first data from the remaining, unilluminated portion to the illuminated portion and second data from the illuminated portion to the remaining, unilluminated portion; display the first data inside the illuminated portion such that the first data moved into the illuminated portion is illuminated; and display the second data in the remaining, unilluminated portion such that the second data moved to the remaining, unilluminated portion is not illuminated.
However, Lee disclosed in figs 6D to 6H and Paras 0129-0133, wherein the text object images are moved in response to the drag gesture, for example, as illustrated in FIG. 6E, if a drag gesture is input by a touch on the display unit, the electronic device 501 may control a text object image (Nth image) 651 to be moved in the direction of the drag gesture 641 by a moving distance 642 while controlling a text object image ((N-1)th image) arranged before the text object image (Nth image) 651 or a text object image ((N+1)th image) 652 arranged after the text object image (Nth image) 651 to be moved along with the text object image (Nth image) 651 in the direction of the drag gesture 641 by the moving distance 642 and displayed. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified a method of Kim by incorporated the teaching of Lee to display a text of a printed material with a new magnification different than an original magnification based on user input on the touch-screen without moving the electronic device in order to assist readers, including the elderly or disabled with poor vision, to enjoy quicker and more stable reading (Para 0010, Lee).
Kim in view of Lee does not expressly disclose receive additional signaling via the touchscreen that an additional portion of the touchscreen in the unilluminated portion includes additional movement, has experienced addition user interaction within a threshold period of time, and is to be illuminated.
However, Chen discloses “receive additional signaling via the touchscreen that an additional portion of the touchscreen in the unilluminated portion includes additional movement, has experienced addition user interaction within a threshold period of time, and is to be illuminated”, see fig. 5 and Paras 0044-0051.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified a method of Kim in view of Lee by incorporated the teaching of Chen to include additional signaling input to resize the illumination area in order to reduce the energy consumption (Para 0003, Chen).
Regarding claim 15, Kim teaches the medium of claim 14, wherein the illuminated portion is based on a shape of the touch request (fig. 4b and Para 0134, wherein it is able to cause a visual effect according to a touched point or a trace of a touch in a manner that LEDs located right below a portion of the touchscreen 151 of a mobile terminal 100, to which the touch is applied, are controlled to be brighter than others around the corresponding LEDs).
Regarding claim 16, Kim teaches the medium of claim 14, wherein the illuminated portion is a predefined portion of the touchscreen display determined based on an application running on the mobile device (figs 5a/b and Paras 0140-0141, wherein the controller 180 controls the LED 802 corresponding to the information on the phone icon and the call correspondent party 820, indicating an activated call status according to a use of a call function and a call correspondent party is displayed in the middle part of the display 151).
Regarding claim 17, Kim teaches the medium of claim 14, wherein the illuminated portion is a predefined portion of the touchscreen display determined based on data context in the illuminated portion (Para 0143, wherein when a short text message or an email is checked, it is able to locally control the light emission of the LED to enable a touched row to be seen bright.  In case of reading an e-book, it is able to control the light emission of the LED in a manner that a touched paragraph is seen brighter than other paragraphs).
Regarding claim 18, Kim in view of Lee and in view of Chen teaches the medium of claim 14, further comprising the instructions executable to: receive an additional touch request via the touchscreen display to illuminate another portion of the touchscreen display; and illuminate the another additional portion of the touchscreen display while retaining illumination of the illuminated portion (fig. 5, step 504 and Para 0047-0050, Chen).
Regarding claim 19, Kim in view of Lee and in view of Chen teaches the medium of claim 14, further comprising the instructions executable to: display via the touchscreen display, optional portions of the touchscreen display to illuminate, wherein the received touch request includes a request to illuminate one of the optional portions (fig. 5, steps 504, 511, Paras 0047 and 0050, Chen).
Regarding claim 21, Kim teaches the medium of claim 14, further comprising the instructions executable to: store a map of the touchscreen display to the memory resource; and illuminate the illuminated portion and display the data inside the illuminated portion based on the map (figs 5a/b and Para 0141, wherein the controller 180 controls the LED 801 corresponding to the indicator 810, the LED 802 corresponding to the information on the phone icon and the call correspondent party 820 and the LED 803 corresponding to the menu 830 to get bright.  The rest of the LEDs are dimmed down or turned off, whereby information necessary for a user can be clearly displayed on the display 151).

7.	Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2011/0014955), in view of Lee (US 2014/0176600), in view of Chen (US 2017/0278484), and further in view of Helms (US 5,561,710).
Regarding claim 22, Kim in view of Lee and in view of Chen teaches the apparatus of claim 8, but Kim in view of Lee and in view of Chen does not expressly disclose wherein a portion of the memory device is powered off in proportion to the unilluminated, inactive portion.
However, Helms teaches:	powering off a portion of a memory device of a computing device (powering off a volatile portion of a memory device 34 of a computing device 10; FIG. 3, col. 3, lines 64-65, and col. 4, lines 4-16 and 27-43).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the apparatus taught by Kim in view of Lee and in view of Chen to include: the features taught by Helms, such that a portion of the memory device is powered off in proportion to the unilluminated, inactive portion (powering off, portion of a memory device, and computing device of Helms applied to the computing device and touch screen outside the particular portion of Kim as modified by Lee in view of Chen – i.e., powering off a volatile portion of a memory device corresponding to the touch screen outside of the activated particular portion; also, it would have been obvious to one of ordinary skill in the art to include the claimed features since it would have been within the general skill of one of ordinary skill in the art to select known features on the basis of their suitability for the intended use), in order to save power. (Helms: col. 4, lines 27-43).
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yokoyama (US 2014/0298276), relates to a display control apparatus, a display control of a touch panel. 
Chung (US 2009/0256814), provided by applicant’s IDS, relates to a mobile terminal, specifically to a mobile terminal which may adjust the brightness of an area where a direct touch or a proximity touch of an object is sensed, and a screen control method thereof.
Soohoo (US 2002/0060680), relates to a method for dynamically magnifying a moveable selected region of a digital image while preserving the visual context of the image. 
Chou (US 2013/0016046), relates generally to a touch panel, and is particularly 
to a control system and a control method of an electronic device by a touch panel.
-	Kazami (US 2015/0206469), relates to a display device, an electronic apparatus, and an illumination region control method of a display device.

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAIFELDIN E ELNAFIA whose telephone number is (571)270-5852. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571 272 0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.E.E/Examiner, Art Unit 2625                                                                                                                                                                                                        10/26/2022


/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625